DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election without traverse of Group I, claims 62-71, in the reply filed on November 11, 2020 is acknowledged.

2.	Claims 72 and 73 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2020.

3.	Claims 62-71 have been examined in the instant application.

4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 55. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

5.	The use of a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

7.	Claims 62-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22-28 of U.S. Patent No. 10,624,934. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a microsphere composition comprising a plurality of microspheres, each microsphere comprising dextran cross-linked with epichlorohydrin; a water-soluble carbohydrate selected from the group consisting of maltose, sucrose, and combinations thereof; L. reuteri strain ATCC 23272, wherein the L. reuteri is adhered to each micro sphere; and a pharmaceutically acceptable carrier.                  

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 62-66, 68, 69 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification is objected to under 35 U.S.C. § 112, first paragraph, as failing to provide an enabling disclosure for the claimed invention.   It is apparent that L. reuteri, ATCC23272 are required to practice the claimed invention.  As a required element it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of the above L. reuteri, ATCC23272.  See 37 C.F.R. 1.802.
	The specification does not provide a repeatable method for obtaining the above mentioned bacterium and it does not appear to be readily available material.  Deposit of the strains would satisfy the enablement requirements of 35 U.S.C. § 112.  If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants or someone associated with the patent owner who is in a position to make such and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements.  See 37 C.F.R. 1.808.
	If the deposits have not been made under the provisions of the Budapest Treaty, then an affidavit or declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met: 
(a) during the pendency of the application, access to the deposits will be afforded to one determined by the Commissioner to be entitled thereto;
(b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent;
(c) the deposits will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing of a sample of the deposited material; 
(d) a viability statement in accordance with the provisions of 37 CFR 1.807; and
(e) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
11.    Claims 62-71 are rejected under 35 U.S.C. 102(a)(2) as being 
anticipated by Palazzi et al (PGPB 2012/0247993).
Palazzi et al discloses probiotic compositions comprising a film-forming probiotic bacteria (e.g. Lactobacillus and Bifidobacterium) embedded within a spherical prebiotic matrix; examples 2 and 3 describe compositions comprising the prebiotics lactose and maltodextrin (see claims). In view of the broad scope of the term prebiofilmic, anyone of the many supplementary nutritional agents added which promote the growth of the probiotic bacteria, fulfils the function of a "prebiofilmic".  Lactobacillus reuteri.  [0012] It will be appreciated however that the above list of probiotic microorganisms is non-limiting, and the skilled addressee would understand that a number of other commercially available probiotic microorganisms can be used in the compositions of the present invention. [0013] In a preferred embodiment the probiotic microorganisms are selected from genera Lactobacillus, Streptococcus and Bifidobacterium. In a most preferred embodiment the probiotic microorganisms are selected from the group consisting of Lactobacillus acidophilus Lactobacillus rhamnosus, Lactobacillus fermentum, Lactobacillus plantarum, Streptococcus salivarius, Bifidobacterium lactis and Bifidobacterium infantis. In some embodiments, the compositions of the invention comprise probiotic microorganisms of two or more genera, species or strains and/or genetically modified microorganisms. In this regard, the term "microorganism" or "probiotic" is intended to include reference to a single genus, species and/or strain or mixtures of genera, species and/or strains and is also intended to refer to genetically modified microorganisms, which may confer alternative or additional benefits. Further, in the context of the present invention the terms "probiotic" and "probiotic microorganism" may be used interchangeably. [0019] According to a second aspect there is provided a probiotic composition in pellet form comprising a probiotic microorganism 
embedded within a matrix, said matrix substantially maintaining the viability of said microorganisms, and whereby said matrix releases said microorganisms into and upon contact with a liquid carrier. [0020] According to a third aspect there is provided a probiotic composition in 
composition facilitates rapid dissolution, disintegration or erosion of the matrix and release of the probiotic microorganisms from within the matrix into the liquid carrier. [0022] Preferably the core bead is porous or semi-porous so that the matrix containing the probiotic microorganism can be impregnated into the bead core to form a porous pellet or bead. Such a porous pellet may be covered by one or more layers depending on requirements (eg. protection of the pellet and/or microorganism, addition of flavours and colour, addition of pre-biotics or different probiotic
microorganisms, addition of nutritional components and the like). [0054] Preferably, the layered pellets according to the invention are soluble and comprise a matrix or material that includes one or more components selected from the group consisting of various starches, maltodextrins, sugars, proteins, edible oils, fats, fatty acids, silicon dioxide, gums, milk compounds and their derivatives, hydrocolloids, binding agents and emulsifiers. It will be understood that some of these components may also act as prebiotics, encouraging survival, growth and proliferation of the probiotic microorganisms upon consumption. Non-aqueous matrix components other than oils and fats may be selected from various edible and/or pharmaceutical grade polyols. The matrix may additionally incorporate known disintegrants, "push" compounds and the like, to assist with release of the probiotic microorganisms from the matrix. [0055] In embodiments that make use of the porous or semi-porous bead core, the 
configuration and content.
The prior are anticipates the claimed invention.

12.	Claims 62-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zorea (PGPB 2011/0008493).
Zorea discloses a granule comprising a core comprising film-forming probiotic bacteria said core further comprising a supplemental agent for said bacteria (e.g. prebiotic oligosaccharides), and a substrate (matrix, scaffold) in which said bacteria are absorbed; two outer layers comprising at least two different polymers. The said granules are provided as health food ingredients (claims; paragraphs 11, 15-17, 19, 20). Granules according to examples 1 and 2 of Zorea have the following composition: Lactobacillus acidophilus and Bifidobacterium as the film-forming probiotic bacteria, Microcrystalline cellulose (MCC) as the core substrate, Maltodextrin and trehalose as the prebiotic for the bacteria. In view of the broad scope of the term prebiofilmic, anyone of the many supplementary nutritional agents added which promote the growth of the probiotic bacteria, fulfils the function of a "prebiofilmic". [0008] The Lactococcus lactis L1A; Lactobacillus plantarum 299V; Lactobacillus reuteri ATTC 55730 (Lactobacillus reuteri SD2112); Lactobacillus rhamnosus ATCC 53013 (discovered by Gorbach & Goldin (=LGG)); Lactobacillus rhamnosus LB21; Saccharomyces cerevisiae (boulardii) lyo; Lactobacillus rhamnosus GR-1 & Lactobacillus reuteri RC-14; Lactobacillus acidophilus NCFM & Bifidobacterium bifidum BB-12; and a mixture thereof. [0009] The invention provides a method for manufacturing a probiotic granule comprising a core, containing probiotic bacteria and a substrate in which said bacteria are absorbed, surrounded by an inner oily layer and two outer polymer layers, the method comprising i) mixing a suspension of prebiotic bacteria with a cellulose-based substrate and with supplemental agents for the bacteria, 
The prior art anticipates the claimed invention.

13.    No claims are allowed.

14.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645